Morphy, J.
This action is brought to recover $767 19, as the balance of an account alleged to be due to the plaintiff, for work and labor done and materials furnished to the defendant, at various times and places, in 1839, amounting in all to $3,229 38, and on which the sum of $2,462 19, is admitted to have been paid. The defendant admits that the plaintiff did work for him, but denies the"correctness of the items of his account, both as to the work done,Sand the prices charged therefor. He avers that he advanced to the plaintiff, during the years 1839 and 1840, money, goods, and other articles to the value of $3,187 51, which he pleads in compensation, and for the balance of which, *293after deducting such amount as may be due to the plaintiff, he prays for judgment. After hearing the parties, the court gave judgment in favor of the plaintiff for $200, and the defendant has appealed.
This case turns entirely upon matters of fact, and presents no question of law. On a close examination of the evidence, the conclusion arrived at by the judge below, is not found to be so clearly erroneous as to render our interference necessary.

Judgment affirmed.